Citation Nr: 1026327	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-06 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus, to 
include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In May 2009, the Veteran testified at a travel board hearing at 
the RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with his claims folders.

The issue of entitlement to service connection for hepatitis C is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has a 
current diagnosis of adult-onset diabetes mellitus.

2.  The competent evidence of record shows that the Veteran was 
exposed to herbicides during active military service.




CONCLUSION OF LAW

Adult-onset diabetes mellitus is presumed to have been incurred 
in active military service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for Department of 
Veterans Affairs (VA) benefits.  The notice must (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Veteran and his representative contend that his currently 
diagnosed adult-onset diabetes is etiologically linked to his 
service and his exposure to herbicides therein.  Because the 
claim for service connection on appeal is being granted, there is 
no need to review whether VA's statutory duties to notify and 
assist are fully satisfied as any error would be non-prejudicial.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Analysis

The Veteran alleges that his currently diagnosed adult-onset 
diabetes is etiologically related to his herbicide exposure while 
stationed near the Demilitarized Zone (DMZ) in Korea.  He 
contends that he should be granted service connection for his 
diabetes on a presumptive basis.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  
Diabetes mellitus (Type 2) is a disease deemed associated with 
herbicide agent exposure, under VA law.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.309.

While all Veterans who served in the Republic of Vietnam during 
the Vietnam era are presumed to have been exposed to an herbicide 
agent, the Veteran's service personnel records do not show that 
he ever served in Vietnam, nor does he claim that he did.  See 38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Instead, as noted above, 
the Veteran claims exposure to herbicides while serving in Korea, 
near the DMZ.

VA has established a procedure for verifying exposure to 
herbicides along the DMZ in Korea.  See M21-1IMR, Part IV, 
Subpart ii, Chapter 2, Section C.  The United States Department 
of Defense (DOD) has acknowledged that herbicides were used in 
Korea from April 1968 through July 1969 along an area of the DMZ.  
DOD defoliated the fields of fire between the front line 
defensive positions and the south barrier fence, including a 
strip of land 151 miles long and up to 350 yards wide from the 
fence to north of the "civilian control line."  The DOD 
publication with respect to herbicide agent use in Korea during 
the stated period includes a list of specific military units.  
Veterans assigned to one of the units listed as being at or near 
the Korean DMZ during that time period are presumed to have been 
exposed to herbicide agents.  The list of units in the affected 
area at the time Agent Orange was being used includes multiple 
elements of the 2nd and 7th Infantry Divisions, United States 
Army, and the United Nations Command Security Battalion-Joint 
Security Area.  See Id.

The medical evidence of record shows that the Veteran has a 
current diagnosis of adult-onset diabetes, as early as November 
2000.  Accordingly, if the Veteran is found to have been exposed 
to an herbicide agent during military service, presumptive 
service connection is warranted for the Veteran's adult-onset 
diabetes.

The Veteran's personnel records indicate that he was assigned to 
the 6th Battalion, of the 37th Artillery in the 2nd Infantry in 
Korea from July 1967 to July 1968.  This time period includes 3 
months during which DOD has confirmed that herbicides were used 
along the DMZ.  This unit has been identified as a unit that 
served in areas along the DMZ where herbicides were used during 
this period.  Accordingly, the Board finds that presumptive 
service connection is warranted for the Veteran's adult-onset 
diabetes.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for adult-onset diabetes, due to herbicide 
exposure is granted.


REMAND

The Veteran is seeking service connection for hepatitis C.  He 
contends that his current hepatitis C was incurred in service as 
a result of a blood transfusion given him during surgery for a 
fractured femur.  Alternatively, the Veteran submitted his 
response to VA's risk factors for hepatitis questionnaire in July 
2005.  At that time he also indicated that he had engaged in 
high-risk sexual activity, had gotten tattoos or body piercings 
and had used intranasal cocaine, all while in service.  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he experienced and observed in service.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  

The Veteran's service treatment records show that he underwent 
surgery for a fractured left femur in March 1968.  The operation 
report specifically noted that blood was not given to the 
Veteran.  There are no other treatment records indicating any 
other surgeries or blood transfusions at any other time during 
service.  Likewise, the Veteran's January 1967 enlistment 
examination report shows no evidence of identifying body marks 
such as tattoos.  His December 1968 separation examination report 
also shows no evidence of tattoos and only notes an 8 inch scar 
on his left leg.  Likewise, there is no evidence of any treatment 
for alcohol or drug abuse in service.  However, his service 
treatment records do indicate he was treated for gonorrhea in 
November 1967.

VA treatment records, dating from March 1996 to August 2009, show 
the Veteran was initially diagnosed as having hepatitis C 
sometime in 1997.  These treatment records repeatedly note the 
Veteran's attributing his hepatitis C to his having received a 
blood transfusion during surgery in service.  None of the 
treatment records refer to the Veteran's use of cocaine or of his 
inservice sexual activity as risk factors in his incurrence of 
hepatitis C.  Moreover, the objective medical evidence of record 
contradicts his assertions of getting a blood transfusion in 
service and of getting tattoos in service.

The duty to assist the Veteran requires VA to provide a medical 
examination or obtain a medical opinion when such an examination 
or opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
Although VA treatment records appear to etiologically link the 
Veteran's current hepatitis C to his alleged inservice blood 
transfusion, the objective evidence of record refutes the 
occurrence of any such incident in service.  The Veteran has not 
been provided a VA examination to determine the etiology of his 
currently diagnosed hepatitis C, and to specifically address 
whether the Veteran's alleged use of intranasal cocaine in 
service, or his alleged engaging in high-risk sexual activity in 
service, is as likely as not the cause of his current condition.  
For these reasons, the Board concludes that there is not 
sufficient medical evidence in this case to decide the claim and 
that a remand for a medical examination and opinion is warranted.  
38 C.F.R. § 3.159(c)(4).

The Board further notes that several VA treatment records and his 
own written statements indicate that the Veteran was awarded 
disability benefits from the Social Security Administration (SSA) 
beginning in November 2005.  The United States Court of Appeals 
for Veterans Claims (Court) has held that VA must obtain Social 
Security Administration decisions and records which may have a 
bearing on the Veteran's claims.  Waddell v. Brown, 5 Vet. App. 
454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court finds 
that, "[i]n the context of the duty to assist in obtaining 
records, the relevance of the documents cannot be known with 
certainty before they are obtained."  Hyatt v. Nicholson, 21 
Vet. App. 390 (2007).  There is no indication that any effort has 
been made to secure the SSA decision awarding such benefits or 
any associated medical records.  If such SSA decision and medical 
records exist, they should be obtained and incorporated into the 
claims files.  38 U.S.C. § 5103A (West 2002).  


Finally, the Board notes that the Veteran's most recent VA 
treatment records are dated December 2009.  Moreover, there are 
no VA records prior to November 2000 indicating an initial 
diagnosis of hepatitis C.  Copies of any available relevant VA 
records prior to November 2000 and subsequent to December 2009 
need to be obtained and incorporated in the claims files.  The 
Board notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of that claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment records 
related to the Veteran's diagnosed hepatitis 
C, dating prior to November 2000, and from 
December 2009 to the present, and associate 
the records with the Veteran's claims files

2.  VA should also request all documents 
pertaining to any award of benefits from the 
SSA, and specifically request a copy of the 
decision awarding any benefits and copies of 
the medical records, upon which the SSA based 
its decision.  

3.  Following the above development and 
receipt of any additional evidence, the VA 
should arrange for the Veteran to undergo a 
VA examination to determine the nature, 
extent and etiology of the Veteran's 
hepatitis C, if found to be present.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The Veteran's claims files, including a copy 
of this remand, must be made available to and 
reviewed by the examiner.  Based on the 
medical findings and a review of the claims 
files, the examiner should offer an opinion 
as to whether it is at least as likely as not 
(at least a 50 percent probability) that the 
Veteran has hepatitis C as a result of his 
service or any incident therein, and the 
examiner should specifically address the 
Veteran's alleged risk factors including 
intranasal use of cocaine, and possible high-
risk sexual activity.  A complete rationale 
must be given for any opinion expressed, and 
the foundation for all conclusions should be 
clearly set forth.  If the examiner is unable 
to give an opinion without resorting to 
speculation, the report should so state and 
the examiner must provide the reasons why an 
opinion would require speculation.  

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
this claim.

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the issue on appeal 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


